Korsmo, C.J.
¶29 (dissenting) — Muslim America did nothing to further this litigation or otherwise impose costs to the town of Springdale. Thus, the trial court erred in imposing sanctions against Muslim America. Muslim America also was free to challenge the joinder decision in *346this appeal because the order joining it was not an appeal-able order. In all other respects, I agree with the majority.
¶30 Appealability of the Joinder Ruling. Respondent argues that Muslim America lacks the ability to challenge the joinder ruling under RAP 2.4(b). The plain language of that rule proves otherwise. The critical final sentence of that rule states:
A timely notice of appeal of a trial court decision relating to attorney fees and costs does not bring up for review a decision previously entered in the action that is otherwise appealable under rule 2.2(a) unless a timely notice of appeal has been filed to seek review of the previous decision.
RAP 2.4(b) (emphasis added).
¶31 Counsel for respondent quite properly agreed at oral argument that the joinder order was not appealable as a matter of right. A joinder ruling is not an appealable order. RAP 2.2(a) lists 13 classes of rulings that are appealable as a matter of right; joinder of a party is not included within any of those categories. Thus, under the plain terms of the underlined language of RAP 2.4(b), the bar on fee rulings bringing up other appealable decisions is inapplicable to this situation. Muslim America could not appeal the joinder order but was free to challenge that ruling once there was an order from which it could2 — and did — appeal. The first and only chance it had to challenge the joinder ruling was in this timely appeal from the attorney fees. To the extent that the majority holds otherwise, I disagree.
¶32 Sanction Order. Muslim America was sanctioned for something it did not do. The decision affirming that ruling stands our frivolous litigation statute on its head. For that *347reason I respectfully part company with the majority and would reverse the fee award as to Muslim America.3
¶33 RCW 4.84.185 provides that in a civil proceeding where the judge finds that an action, claim, or defense “was frivolous and advanced without reasonable cause,” the court may require payment to the prevailing party of its reasonable expenses, including attorney fees “incurred in opposing such action.” The two quoted provisions state the operative aspects of this case: (1) the frivolous action must be advanced without cause and (2) reimbursement is for the expenses incurred in opposing the action. Muslim America did nothing to advance the case, and Springdale’s expenses were not incurred by opposing anything Muslim America did. There is no basis for sanctioning Muslim America.
¶34 Washington courts have consistently applied the statute in accordance with the basic principle that it reimburses a party for the costs of frivolous litigation imposed on it by another party. E.g., Skimming v. Boxer, 119 Wn. App. 748, 756, 82 P.3d 707 (2004). If there was some evidence that Muslim America had done something to cause this litigation, or evidence of agency or a similar respondeat superior type of liability, then it would be possible to uphold the trial court’s order. However, there is no such evidence in this record and respondent has never claimed otherwise.
¶35 Instead, the record clearly reflects, and the parties certainly agree, that Muslim America took no part in this litigation other than a brief one day appearance to file an objection to the joinder. It did nothing to advance the litigation. Springdale incurred no costs because of Muslim America. For both reasons, the statutory requirements for imposing a fee award under RCW 4.84.185 were not met *348and the trial court had no authority to impose the sanction on Muslim America.
¶36 I respectfully dissent.
Reconsideration denied February 6, 2014.
Review granted for petitioner Muslim America at 180 Wn.2d 1013 (2014); order rescinded and review dismissed September 4, 2014.

 Although the order denying the writs was appealable and would have brought up the joinder ruling, Muslim America could not have appealed from that ruling because it was not an aggrieved party as it did not oppose the ruling. RAP 3.1 (“Only an aggrieved party may seek review by the appellate court.”).


 Because the statute is inapplicable to Muslim America in this case, I do not reach the difficult constitutional questions that would arise from involuntarily adding a religious organization to a lawsuit and then sanctioning it for being there.